DETAILED ACTION
		Response to Amendment
 The amendment filed on 12/03/2020 has been entered and considered by Examiner. Claims 1-15 are presented for examination.

Allowable Subject Matter
Claims 1-15 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Smith discloses (Figs. 1-63) a public safety system [0069, 0072] configured to:
	communicate with a plurality of private networks and a communications network [0132, 0174], each of the plurality of private networks corresponding to a respective one of a plurality of facilities (Figs. 29-31, the networks can be home networks/private networks) [0296, 0132]; 
	receive an emergency notification identifying a first facility (a base station location A.K.A remote facility) of the plurality of facilities (plurality of base station locations or remote facilities) as experiencing an emergency (3902, or 4220) [0072, 012,0 0356, 0240-245, 0369]; and
in response to receiving the emergency notification  (3902, or 4220) [0072, 012,0 0356, 0240-245, 0369]; 
	select a first private network of the plurality of private networks, the first private network corresponding to the first facility, the first private network associated with the emergency (3904 or 4224) (the remote facility of the private network with an emergency corresponding to the remote facility location can be selected to establish a communication session) [0132, 0356, 0240-245, 0369]; 

	send through the communications network the configuration information to a user device of a first responder, thereby provisioning a subscriber identification module (SIM) in the user device of the first responder to access the first private network (OTA provision) [0076-77, 0091, 0208, 0216, 0247, 0258].
	However, all cited prior arts of record fail to disclose in claims 1, and 8 the rationale and reasoning stated in Applicant’s Arguments/Remarks filed on 02/11/2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20170238136 A1; US 20040266449 A1; 20140373124 A1; 20120269099 A1.

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/PAKEE FANG/
Primary Examiner, Art Unit 2642